Exhibit 10.3
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (“Agreement”), dated as of February 10, 2012,
is made by and among RPM DENTAL, INC., a corporation organized under the laws of
Delaware (the “Company”) and each of the undersigned Persons (collectively, the
“Investors,” and individually an “Investor”).  Each of the Company and Investors
are referred to herein individually as a “Party” and collectively as the
“Parties.”
 
RECITALS
 
WHEREAS, in connection with that certain that certain Subscription Agreement,
dated as of February 10, 2012, by and among the Company and the Investors (the
“Subscription Agreement”) the Company has agreed, upon the terms and subject to
the conditions of the Subscription Agreement, to issue and sell to the
Investors, (i) the Shares (as defined in the Subscription Agreement) and (ii)
the Warrants (as defined in the Subscription Agreement) which will be
exercisable to purchase Warrant Shares (as defined in the Subscription
Agreement) in accordance with the terms of the Warrants; and
 
WHEREAS, to induce the Investors to consummate the transactions contemplated by
the Subscription Agreement, the Company has agreed to provide certain
registration rights under the Securities Act (as defined in the Subscription
Agreement) and applicable state securities laws.
 
NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:
 
1. Definitions.  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Subscription Agreement.  As
used in this Agreement, the following terms shall have the following meanings:
 
“Agreement” has the meaning set forth in the preamble.
 
“Blackout Period” means, with respect to a Registration Statement, a period in
each case commencing on the day immediately after the Company notifies the
Investors that they are required, pursuant to Section 3(f), to suspend offers
and sales of Registrable Securities during which the Company, in the good faith
judgment of its Board of Directors based on the advice of counsel, determines
(because of the existence of, or in anticipation of, any acquisition, financing
activity, or other transaction involving the Company, or the unavailability for
reasons beyond the Company's control of any required financial statements,
disclosure of material, nonpublic information which is in its best interest not
to publicly disclose, or any other event or condition of similar significance to
the Company) that the registration and distribution of the Registrable
Securities to be covered by such Registration Statement, if any, would be
seriously detrimental to the Company and its shareholders and ending on the
earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Investors that
the Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume; provided, however, that
(a) the Company shall limit its use of Blackout Periods, in the aggregate, to
sixty (60) Trading Days in any 12-month period (which need not be consecutive)
and (b) no Blackout Period may commence sooner than 10 days after the end of a
prior Blackout Period.
 
 
1

--------------------------------------------------------------------------------

 
 
“Blue Sky Filing” has the meaning set forth in Section 6(a).
 
“Claims” has the meaning set forth in Section 6(a).
 
“Company” has the meaning set forth in the preamble.
 
“Effective Date” means the date that the applicable Registration Statement has
been declared effective by the SEC.
 
“FINRA” has the meaning set forth in Section 3(i).
 
“Indemnified Damages” has the meaning set forth in Section 6(a).
 
“Indemnified Party” has the meaning set forth in Section 6(b).
 
“Indemnified Person” has the meaning set forth in Section 6(a).
 
“Investor” and “Investors” have the respective meanings set forth in the
preamble.
 
“Party” and “Parties” have the meanings set forth in the preamble.
 
“Piggyback Registration” has the meaning set forth in Section 2(a).
 
“Registrable Securities” means all of (i) the Warrant Shares and (ii) any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing,
provided, that the Investor has completed and delivered to the Company a Notice
of Registration Statement and Selling Securityholder Questionnaire attached
hereto as Exhibit A and provided to the Company any other information regarding
the Investor and the distribution of the Registrable Securities as the Company
may, from time to time, reasonably require for inclusion in a Registration
Statement pursuant to applicable law; and provided, further, that with respect
to a particular Investor, such Investor’s Shares and Warrant Shares shall cease
to be Registrable Securities upon the earliest to occur of the following: (A) a
sale pursuant to a Registration Statement or Rule 144 under the Securities Act
(in which case, only such security sold by the Investor shall cease to be a
Registrable Security); or (B) becoming eligible for resale by the Investor under
Rule 144 without the requirement for the Company to be in compliance with the
current public information required thereunder and without volume or
manner-of-sale restrictions, pursuant to a written opinion letter to such
effect, addressed, delivered and acceptable to the Transfer Agent..
 
“Registration Period” has the meaning set forth in Section 3(a).
 
 
2

--------------------------------------------------------------------------------

 
 
“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering Registrable
Securities, amendments and supplements to such Registration Statements,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such Registration
Statements.
 
“Rule 415” means Rule 415 promulgated by the SEC under the Securities Act, as
such rule may be amended from time to time, or any other similar or successor
rule or regulation of the SEC providing for offering securities on a continuous
or delayed basis.
 
“Subscription Agreement” has the meaning set forth in the recitals.
 
“Violations” has the meaning set forth in Section 6(a).
 
2. Registration.
 
(a) If there is not an effective registration statement covering all of the
Registrable Securities or the prospectus contained therein is not available for
use and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities
(other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with the Company’s stock option or other
employee benefit plans), then the Company shall deliver to each Investor a
written notice of such determination.  Within fifteen (15) days after the date
of the delivery of such notice, any such Investor may deliver a written request
(accompanied by a completed and signed Notice of Registration Statement and
Selling Securityholder Questionnaire in the form attached hereto as Exhibit A)
that the Company include in such registration statement all or any part of such
Registrable Securities such Investor requests to be registered (a “Piggyback
Registration”); provided, however, the Company shall not be required to register
any Registrable Securities pursuant to this Section 2(a) that are eligible for
resale pursuant to Rule 144 without restriction (including, without limitation,
volume restrictions) and without the need for current public information
required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or that are the
subject of a then-effective registration statement; and, provided further, that
the Company shall not be required to register any Registrable Securities during
any Blackout Period.
 
(b) If a Piggyback Registration relates to an underwritten primary offering on
behalf of the Company, and the managing underwriters advise the Company that in
their reasonable opinion the number of securities requested to be included in
such offering exceeds the number which can be sold without adversely affecting
the marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such registration or prospectus
only such number of securities that in the reasonable opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first,
the securities the Company proposes to sell, (ii) second, the Registrable
Securities of the Investors who have requested registration of Registrable
Securities pursuant to Section 2(a), pro rata on the basis of the aggregate
number of such securities or shares owned by each such person and (iii) third,
any other securities of the Company that have been requested to be so included,
subject to the terms of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
3. Related Obligations.  The Company shall use its best efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof, and, pursuant thereto, the Company shall have the
following obligations:
 
(a) the Company shall keep each Registration Statement effective (and the
prospectus contained therein available for use) pursuant to Rule 415 for resales
by the Investors on a delayed or continuous basis at then-prevailing market
prices (and not fixed prices) at all times until the earlier of (i) the date as
of which all of the Investors may sell all of the Registrable Securities
required to be covered by such Registration Statement without restriction
pursuant to Rule 144 (including, without limitation, volume restrictions) and
without the need for current public information required by Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) or (ii) the date on which the Investors shall
have sold all of the Registrable Securities covered by such Registration
Statement (the “Registration Period”). Notwithstanding anything to the contrary
contained in this Agreement, the Company shall ensure that, when filed and at
all times while effective, each Registration Statement (including, without
limitation, all amendments and supplements thereto) and the prospectus
(including, without limitation, all amendments and supplements thereto) used in
connection with such Registration Statement (1) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading and (2) will disclose (whether directly or through incorporation by
reference to other SEC filings to the extent permitted) all material information
regarding the Company and its securities.
 
(b) the Company shall prepare and file with the SEC such amendments (including,
without limitation, post-effective amendments) and supplements to each
Registration Statement and the prospectus used in connection with each such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep each such
Registration Statement effective at all times during the Registration Period for
such Registration Statement, and, during such period, comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities of the Company required to be covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement.
 
(c) The Company shall (A) permit each Investor to review and comment upon (i)
each Registration Statement at least five (5) Business Days prior to its filing
with the SEC and (ii) all amendments and supplements to each Registration
Statement (including, without limitation, the prospectus contained therein)
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current
Reports on Form 8-K, and any similar or successor reports) within a reasonable
number of days prior to their filing with the SEC, and (B) not file any
Registration Statement or amendment or supplement thereto in a form to which any
Investor reasonably objects.
 
 
4

--------------------------------------------------------------------------------

 
 
(d) The Company shall promptly furnish, upon request, to each Investor whose
Registrable Securities are included in any Registration Statement, without
charge, (i) after the same is prepared and filed with the SEC, at least one (1)
copy of each Registration Statement and any amendment(s) and supplement(s)
thereto, including, without limitation, financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of each
Registration Statement, ten (10) copies of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request from time to time) and
(iii) such other documents, including, without limitation, copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.
 
(e) The Company shall use its best efforts to (i) register and qualify, unless
an exemption from registration and qualification applies, the resale by
Investors of the Registrable Securities covered by a Registration Statement
under such other securities or “blue sky” laws of all applicable jurisdictions
in the United States, (ii) prepare and file in those jurisdictions, such
amendments (including, without limitation, post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, the
Company shall not be required in connection therewith or as a condition thereto
to (x) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(e), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction.
 
(f) The Company shall notify each Investor in writing of the happening of any
event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
non-public information regarding the Company or any of its Subsidiaries), and
promptly prepare a supplement or amendment to such Registration Statement and
such prospectus contained therein to correct such untrue statement or omission
and, upon request, deliver ten (10) copies of such supplement or amendment to
each Investor (or such other number of copies as such Investor may reasonably
request), unless suspension of the use of such prospectus otherwise is
authorized herein or in the event of a Blackout Period, in which case no
supplement or amendment need be furnished (or Exchange Act filing made) until
the termination of such suspension or Blackout Period.
 
(g) The Company shall (i) use its best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of each Registration Statement
or the use of any prospectus contained therein, or the suspension of the
qualification, or the loss of an exemption from qualification, of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and (ii) notify each Investor who holds Registrable
Securities of the issuance of such order and the resolution thereof or its
receipt of actual notice of the initiation or threat of any proceeding for such
purpose.
 
 
5

--------------------------------------------------------------------------------

 
 
(h) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
to be disclosed in such Registration Statement pursuant to the Securities Act,
(iii) the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
Transaction Document. The Company agrees that it shall, upon learning that
disclosure of such information concerning an Investor is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt written notice to such Investor and allow such Investor, at such
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.
 
(i) Without limiting any obligation of the Company under the Subscription
Agreement, the Company shall use its best efforts either to (i) cause all of the
Registrable Securities covered by each Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, (ii) secure
designation and quotation of all of the Registrable Securities covered by each
Registration Statement on an Eligible Market, or (iii) if, despite the Company’s
best efforts to satisfy the preceding clauses (i) or (ii) the Company is
unsuccessful in satisfying the preceding clauses (i) or (ii), without limiting
the generality of the foregoing, to use its best efforts to arrange for at least
two market makers to register with the Financial Industry Regulatory Authority
(“FINRA”) as such with respect to such Registrable Securities. In addition, the
Company shall cooperate with each Investor and any broker or dealer through
which any such Investor proposes to sell its Registrable Securities in effecting
a filing with FINRA pursuant to FINRA Rule 5110 as requested by such Investor.
 
(j) The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts
(as the case may be) as the Investors may reasonably request from time to time
and registered in such names as the Investors may request.
 
(k) If requested by an Investor, the Company shall as soon as practicable after
receipt of notice from such Investor, (i) incorporate in a prospectus supplement
or post-effective amendment such information as an Investor reasonably requests
to be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement or prospectus
contained therein if reasonably requested by an Investor holding any Registrable
Securities.
 
 
6

--------------------------------------------------------------------------------

 
 
(l) The Company shall use its best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.
 
(m) The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.
 
(n) Within three (3) Business Days after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit B.
 
(o) The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by each Investors of its Registrable Securities
pursuant to each Registration Statement.
 
4. Obligations of the Investors.
 
(a) At least five (5) Trading Days prior to the first anticipated filing date of
a Registration Statement for any registration under this Agreement, the Company
will notify each Investor of the information the Company requires from that
Investor other than the information contained in the Notice of Registration
Statement and Selling Securityholder Questionnaire, if any, which shall be
completed and delivered to the Company promptly upon request and, in any event,
within three (3) Trading Days prior to the applicable anticipated filing
date.  Each Investor further agrees that it shall not be entitled to be named as
a selling securityholder in the Registration Statement or use the prospectus
contained therein for offers and resales of Registrable Securities at any time,
unless such Investor has returned to the Company a completed and signed Selling
Securityholder Questionnaire and a response to any reasonable requests for
further information as described in the previous sentence.  If an Investor
returns a Selling Securityholder Questionnaire or a request for further
information, in either case, after its respective deadline, the Company shall
use its commercially reasonable efforts to take such actions as are required to
name such Investor as a selling securityholder in the Registration Statement or
any pre-effective or post-effective amendment thereto and to include (to the
extent not theretofore included) in the Registration Statement the Registrable
Securities identified in such late Selling Securityholder Questionnaire or
request for further information, provided, however, that the Company shall not
be obligated to file more than one post-effective amendment or supplement in any
60-day period following the date such Registration Statement is declared
effective for the purpose of naming Investors as selling securityholders who are
not named in such Registration Statement at the time of effectiveness. Each
Investor acknowledges and agrees that the information in the Selling
Securityholder Questionnaire or request for further information as described in
this Section 4(a) will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of each Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.
 
(c) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(f) or Section 3(g)
or the commencement of a Blackout Period, such Investor will immediately
discontinue disposition of Registrable Securities pursuant to any Registration
Statement(s) covering such Registrable Securities until such Investor’s receipt
of the copies of the supplemented or amended prospectus contemplated by Section
3(f) or Section 3(g) or notice of the end of the Blackout Period or receipt of
notice that no supplement or amendment is required.
 
(d) Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to a Registration Statement.
 
5. Expenses of Registration.  All reasonable expenses, other than underwriting
discounts and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees,
FINRA filing fees (if any) and fees and disbursements of counsel for the Company
shall be paid by the Company.
 
6. Indemnification.
 
(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor and each of its directors,
officers, shareholders, members, partners, employees, agents, advisors,
representatives (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding the lack of such title or any other
title) and each Person, if any, who controls such Investor within the meaning of
the Securities Act or the Exchange Act and each of the directors, officers,
shareholders, members, partners, employees, agents, advisors, representatives
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title) of such
controlling Persons (each, an “Indemnified Person”), against any losses,
obligations, claims, damages, liabilities, contingencies, judgments, fines,
penalties, charges, costs (including, without limitation, court costs,
reasonable attorneys’ fees and costs of defense and investigation), amounts paid
in settlement or expenses, joint or several, (collectively, “Claims”) incurred
in investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities
 
 
8

--------------------------------------------------------------------------------

 
 
are offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
Effective Date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement (the matters in the foregoing clauses (i) through (iii)
being, collectively, “Violations”). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a) (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person for such Indemnified Person expressly for use
in connection with the preparation of such Registration Statement or any such
amendment thereof or supplement thereto and (ii) shall not be available to a
particular Investor to the extent such Claim is based on a failure of such
Investor to deliver or to cause to be delivered the prospectus made available by
the Company (to the extent applicable), including, without limitation, a
corrected prospectus, if such prospectus or corrected prospectus was timely made
available by the Company pursuant to Section 3(d) and then only if, and to the
extent that, following the receipt of the corrected prospectus no grounds for
such Claim would have existed; and (iii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld or
delayed. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of any of the Registrable Securities by any of the Investors
pursuant to Section 9.
 
(b) In connection with any Registration Statement in which an Investor is
participating, such Investor agrees to severally and not jointly indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, each of its officers who
signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case, to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with such Registration Statement; and, subject to Section 6(c) and
the below provisos in this Section 6(b), such Investor will reimburse an
Indemnified Party any legal or other expenses reasonably incurred by such
Indemnified Party in connection with
 
 
9

--------------------------------------------------------------------------------

 
 
investigating or defending any such Claim; provided, however, the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Investor, which consent shall not be unreasonably withheld or
delayed, provided further that such Investor shall be liable under this Section
6(b) for only that amount of a Claim or Indemnified Damages as does not exceed
the net proceeds to such Investor as a result of the applicable sale of
Registrable Securities pursuant to such Registration Statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of any of the
Registrable Securities by any of the Investors pursuant to Section 9.
 
(c) Promptly after receipt by an Indemnified Person or Indemnified Party (as the
case may be) under this Section 6 of notice of the commencement of any action or
proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Indemnified Person or Indemnified Party (as
the case may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party (as the
case may be); provided, however, an Indemnified Person or Indemnified Party (as
the case may be) shall have the right to retain its own counsel with the fees
and expenses of such counsel to be paid by the indemnifying party if: (i) the
indemnifying party has agreed in writing to pay such fees and expenses; (ii) the
indemnifying party shall have failed promptly to assume the defense of such
Claim and to employ counsel reasonably satisfactory to such Indemnified Person
or Indemnified Party (as the case may be) in any such Claim; or (iii) the named
parties to any such Claim (including, without limitation, any impleaded parties)
include both such Indemnified Person or Indemnified Party (as the case may be)
and the indemnifying party, and such Indemnified Person or such Indemnified
Party (as the case may be) shall have been advised by counsel that a conflict of
interest is likely to exist if the same counsel were to represent such
Indemnified Person or such Indemnified Party and the indemnifying party (in
which case, if such Indemnified Person or such Indemnified Party (as the case
may be) notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, then the indemnifying
party shall not have the right to assume the defense thereof and such counsel
shall be at the expense of the Indemnifying Party, provided further that in the
case of clause (iii) above the indemnifying party shall not be responsible for
the reasonable fees and expenses of more than one (1) separate legal counsel for
such Indemnified Person or Indemnified Party (as the case may be). The
Indemnified Party or Indemnified Person (as the case may be) shall reasonably
cooperate with the indemnifying party in connection with any negotiation or
defense of any such action or Claim by the indemnifying party and shall furnish
to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person (as the case may be) which relates to
such action or Claim. The indemnifying party shall keep the Indemnified Party or
Indemnified Person (as the case may be) reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, the
indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person (as the case may be), consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person (as the case may be) of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person (as the case may be) with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party (as the case may be) under this Section 6, except to the extent that the
indemnifying party is materially and adversely prejudiced in its ability to
defend such action.
 
 
10

--------------------------------------------------------------------------------

 
 
(d) No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.
 
(e) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
(f) The indemnity and contribution agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.
 
7. Contribution.  To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however: (i)
no contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section
6, (ii) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of net
proceeds received by such seller from the applicable sale of such Registrable
Securities pursuant to such Registration Statement. Notwithstanding the
provisions of this Section 7, no Investor shall be required to contribute, in
the aggregate, any amount in excess of the amount by which the net proceeds
actually received by such Investor from the applicable sale of the Registrable
Securities subject to the Claim exceeds the amount of any damages that such
Investor has otherwise been required to pay, or would otherwise be required to
pay under Section 6(b), by reason of such untrue or alleged untrue statement or
omission or alleged omission.
 
 
11

--------------------------------------------------------------------------------

 
 
8. Reports Under the Exchange Act. With a view to making available to the
Investors the benefits of Rule 144, the Company agrees to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144;
 
(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements (it being understood and agreed
that nothing herein shall limit any obligations of the Company under the
Subscription Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and
 
(c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting, submission and posting
requirements of Rule 144 and the Exchange Act, (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company with the SEC if such reports are not publicly available
via EDGAR, and (iii) such other information as may be reasonably requested to
permit the Investors to sell such securities pursuant to Rule 144 without
registration.
 
9. Assignment of Registration Rights.  All or any portion of the rights under
this Agreement shall be automatically assignable by each Investor to any
transferee or assignee (as the case may be) of all or any portion of such
Investor’s Registrable Securities or Warrants if: (i) such Investor agrees in
writing with such transferee or assignee (as the case may be) to assign all or
any portion of such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such transfer or assignment (as the case
may be); (ii) the Company is, within a reasonable time after such transfer or
assignment (as the case may be), furnished with written notice of (a) the name
and address of such transferee or assignee (as the case may be), and (b) the
securities with respect to which such registration rights are being transferred
or assigned (as the case may be); (iii) immediately following such transfer or
assignment (as the case may be) the further disposition of such securities by
such transferee or assignee (as the case may be) is restricted under the
Securities Act or applicable state securities laws if so required; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence such transferee or assignee (as the case may be) agrees in
writing with the Company to be bound by all of the provisions contained herein;
(v) such transfer or assignment (as the case may be) shall have been made in
accordance with the applicable requirements of the Subscription Agreement and
the Warrants (as the case may be); and (vi) such transfer or assignment (as the
case may be) shall have been conducted in accordance with all applicable federal
and state securities laws.
 
10. Amendment of Registration Rights.  Provisions of this Agreement may be
amended only with the written consent of the Company and the Required Holders.
Any amendment effected in accordance with this Section 10 shall be binding upon
each Investor and the Company, provided that no such amendment shall be
effective to the extent that it (1) applies to less than all of the holders of
Registrable Securities or (2) imposes any obligation or liability on any
Investor without such Investor’s prior written consent (which may be granted or
withheld in such Investor’s sole discretion). No waiver shall be effective
unless it is in writing and signed by an authorized representative of the
waiving party.  No consideration shall be offered or paid to any Person to amend
or consent to a waiver or modification of any provision of this Agreement unless
the same consideration also is offered to all of the parties to this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
11. Miscellaneous.
 
(a) Holders.  Solely for purposes of this Agreement, a Person is deemed to be a
holder of Registrable Securities whenever such Person owns, or is deemed to own,
of record such Registrable Securities. If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from such record owner of such
Registrable Securities.
 
(b) Independent Nature of Investors’ Obligations and Rights.  The obligations of
each Investor under this Agreement and the other Transaction Documents are
several and not joint with the obligations of any other Investor, and no
Investor shall be responsible in any way for the performance of the obligations
of any other Investor under this Agreement or any of the other Transaction
Documents.  Nothing contained herein or in any other Transaction Document, and
no action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as, and the Company acknowledges that the Investors do
not so constitute, a partnership, an association, a joint venture or any other
kind of group or entity, or create a presumption that the Investors are in any
way acting in concert or as a group or entity with respect to such obligations
or the transactions contemplated by this Agreement or the other  Transaction
Documents or any matters, and the Company acknowledges that the Investors are
not acting in concert or as a group, and the Company shall not assert any such
claim, with respect to such obligations or the transactions contemplated by this
Agreement or the other Transaction Documents.  The Company and each Investor
confirms that each Investor has independently participated with the Company and
its Subsidiaries in the negotiation of the transaction contemplated hereby with
the advice of its own counsel and advisors.  Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose.  The use of a single
agreement to effectuate the purchase and sale of the Securities contemplated
hereby was solely in the control of the Company, not the action or decision of
any Investor, and was done solely for the convenience of the Company and its
Subsidiaries and not because it was required or requested to do so by any
Investor.  It is expressly understood and agreed that each provision contained
in this Agreement and in each other Transaction Document is between the Company,
each Subsidiary and an Investor, solely, and not between the Company, its
Subsidiaries and the Investors collectively and not between and among the
Investors.
 
(c) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement shall be given in
accordance with the Subscription Agreement.
 
(d) Further Assurances.  The Parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
Parties may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
(e) Amendment and Waiver.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and the
Required Holders, provided that any Party may give a waiver as to itself.  The
rights and remedies of the Parties are cumulative and not alternative.  Neither
the failure nor any delay by any Party in exercising any right, power, or
privilege under this Agreement or the documents referred to in this Agreement
will operate as a waiver of such right, power, or privilege, and no single or
partial exercise of any such right, power, or privilege will preclude any other
or further exercise of such right, power, or privilege or the exercise of any
other right, power, or privilege.  To the maximum extent permitted by applicable
Law, (a) no claim or right arising out of this Agreement or the documents
referred to in this Agreement can be discharged by one Party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the other Parties; (b) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of such Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.
 
(f) Entire Agreement.  This Agreement, the other Transaction Documents, the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein constitute the entire agreement among the parties
hereto and thereto solely with respect to the subject matter hereof and thereof.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein. This Agreement, the other
Transaction Documents, the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein supersede all prior agreements
and understandings among the parties hereto solely with respect to the subject
matter hereof and thereof; provided, however, nothing contained in this
Agreement or any other Transaction Document shall (or shall be deemed to) (i)
have any effect on any agreements any Investor has entered into with the Company
or any of its Subsidiaries prior to the date hereof with respect to any prior
investment made by such Investor in the Company, (ii) waive, alter, modify or
amend in any respect any obligations of the Company or any of its Subsidiaries
or any rights of or benefits to any Investor or any other Person in any
agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and any Investor and all such agreements shall
continue in full force and effect or (iii) limit any obligations of the Company
under any of the other Transaction Documents.
 
(g) Assignments, Successors, and No Third-Party Rights.  Subject to compliance
with Section 9 (if applicable), this Agreement shall inure to the benefit of and
be binding upon the permitted successors and assigns of each of the
Parties.  Except as set forth in Sections 6 and 7 hereof, nothing expressed or
referred to in this Agreement will be construed to give any Person other than
the Parties any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.
 
(h) Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
 
14

--------------------------------------------------------------------------------

 
 
(i) Section Headings.  The headings of Sections in this Agreement are provided
for convenience only and will not affect its construction or
interpretation.  All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement, unless the context
indicates otherwise.
 
(j) Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any federal, state, local, or foreign statute
or Law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  Unless otherwise expressly
provided, the word “including” shall mean including without limitation.  The
Parties intend that each representation, warranty, and covenant contained herein
shall have independent significance.  If any Party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of such representation, warranty, or covenant.  All words
used in this Agreement will be construed to be of such gender or number as the
circumstances require.
 
(k) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
(l) Specific Performance.  Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached.  Accordingly, each of the Parties agrees that the other
Parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
U.S. or any state thereof having jurisdiction over the Parties and the matter
(subject to the provisions set forth in Section 11(k) below), in addition to any
other remedy to which they may be entitled, at Law or in equity.
 
(m) Governing Law; Submission to Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the Laws of the State of Delaware, without
regard to conflicts of Laws principles.  Each of the Parties submits to the
jurisdiction of any state or federal court sitting in the State of Delaware, in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court.  Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto.  Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 11(c)
above.  Nothing in this Section 11(m), however, shall affect the right of any
Party to serve legal process in any other manner permitted by Law or at
equity.  Each Party agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by Law or at equity.
 
(o) Waiver of Jury Trial
 
(p) .  EACH OF THE PARTIES HEREBY IRREVOCABLY WANES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
[Signature Pages Follow]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Investors have caused their respective
signature pages to this Registration Rights Agreement to be duly executed as of
the date first written above.
 
COMPANY:
 
RPM DENTAL, INC.
 
By:
/s/ John Balanko  
John Balanko
 
President and Chief Executive Officer



 
[Signatures Continue on Next Page]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Investors have caused their respective
signature pages to this Registration Rights Agreement to be duly executed as of
the date first written above.
 
INVESTOR:
 
Name:



 
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF REGISTRATION STATEMENT AND
 
SELLING SECURITY HOLDER QUESTIONNAIRE
 
Reference is hereby made to the Registration Rights Agreement (the “Registration
Rights Agreement”) among RPM Dental, Inc. (the “Company”) and the Investors
named therein.  Pursuant to the Registration Rights Agreement, the Company
proposes to file with the United States Securities and Exchange Commission (the
“SEC”) a registration statement (the “Registration Statement”) for the
registration and resale under Rule 415 under the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities (as defined in the
Registration Rights Agreement).  All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.
 
Pursuant to the Registration Rights Agreement, each beneficial owner of
Registrable Securities is entitled to have the Registrable Securities
beneficially owned by it included in the Registration Statement.  In order to
have Registrable Securities included in the Registration Statement, this Notice
of Registration Statement and Selling Securityholder Questionnaire (“Notice and
Questionnaire”) must be completed, executed and delivered to the Company’s
counsel at the address set forth herein for receipt ON OR BEFORE [DEADLINE FOR
RESPONSE].  Beneficial owners of Registrable Securities who do not complete,
execute and return this Notice and Questionnaire by such date (i) will not be
named as selling securityholders in the Registration Statement and (ii) may not
use the prospectus forming a part thereof for resales of Registrable Securities.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and related
prospectus.
 
PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
Anslow + Jaclin LLP (on behalf of RPM Dental, Inc.)
195 Route 9 South Manalapan, NJ 07726
Attention: Richard I. Anslow, Esq.
Telephone: 732 409 1212 
Fax: 732 577 1188
 
 
A-1

--------------------------------------------------------------------------------

 
 
ELECTION
 
The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item 3.  The Selling
Securityholder, by signing and returning this Notice and Questionnaire, agrees
to be bound with respect to such Registrable Securities by the terms and
conditions of this Notice and Questionnaire and the Registration Rights
Agreement as if the undersigned Selling Securityholder were an original party
thereto.
 
Upon any sale of Registrable Securities pursuant to the Registration Statement,
the Selling Securityholder will be required to deliver to the Company the Notice
of Transfer set forth in Exhibit D to the Registration Rights Agreement.
 
The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:
 
1.           Name.
 
(a)           Full legal name of Selling Securityholder:
 

 



 
(b)           Full legal name of registered holder (if not the same as (a)
above) of the Registrable Securities:
 

 



 
(c)           Full legal name of DTC participant (if applicable and if not the
same as (b) above) through which Registrable Securities are held:
 

 



 
A-2

--------------------------------------------------------------------------------

 
 
2.           Address for Notices to Selling Securityholder:
 

     
Telephone:
 
Fax:
 
Contact Person:
 



 
3.           Beneficial Ownership of the Registrable Securities beneficially
owned by the Selling Securityholder.
 
Except as set forth below in this Item (3), the Selling Securityholder does not
beneficially own any Securities.
 
(a)  
Number or principal amount of Registrable Securities beneficially owned:

 

 
Warrant Shares
       



 
(b)           If different than the number or principal amount of Registrable
Securities set forth in Item 3(a), number or principal of amount of Registrable
Securities which the Selling Securityholder wishes to be included in the
Registration Statement:
 

 
Warrant Shares
       

 
 
A-3

--------------------------------------------------------------------------------

 
 
4.           Beneficial Ownership of other Securities of the Company
beneficially owned by the Selling Securityholder.
 
Except as set forth below in this Item 4, the Selling Securityholder is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities.
 
(a)           Type and Amount of other securities beneficially owned by the
Selling Securityholder (do not list the Registrable Securities you listed in
Item 3:
 

   

 
5.           Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

   

 
6.           Broker-Dealer Status:
 
(a)           Are you a broker-dealer?
 
Yes           o           No           o
 
(b)           If “yes” to Item 6(a), did you receive your Registrable Securities
as compensation for investment banking services to the Company?
 
Yes           o           No           o
 
Note: If “no” to Item 6(b), the SEC may require the Company to identify you as
an underwriter in the Registration Statement.
 
 
A-4

--------------------------------------------------------------------------------

 
 
(c)           Are you an affiliate of a broker-dealer?
 
Yes           o           No           o
 
(d) If “yes” to Item (6)(c), identify the registered broker-dealer(s) and
describe the nature of the affiliation(s):
 

   



 
(e)           If you are an affiliate of a broker-dealer, do you certify that
you purchased the Registrable Securities in the ordinary course of business, and
at the time of the purchase of the Registrable Securities to be resold, you had
no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
 
Yes           o           No           o
 
Note: If “no” to Item 6(e), the SEC may require the Company to identify you as
an underwriter in the Registration Statement.
 
7.           Voting or Investment Control over the Registrable Securities:
 
(a)           If the Selling Securityholder is not a natural person (e.g., if
the holder is an entity such as a trust, corporation, partnership, limited
liability company, etc.), please identify the natural person or persons who have
voting or investment control over the Registrable Securities listed in Item 3
above and the relationship to the Selling Securityholder (use additional sheets
if necessary):
 

   

 
(b)           Please indicate whether any of the Registrable Securities to be
sold are subject to a voting trust, and if so, please provide a copy of the
voting trust agreement along with this Notice and Questionnaire:
 

   

 
 
A-5

--------------------------------------------------------------------------------

 
 
The undersigned hereby further:
 
(i)           confirms to the Company the accuracy of the information concerning
the undersigned contained in this Notice and Questionnaire furnished by the
Selling Securityholder to the Company for purposes of the Registration Statement
and the prospectus (preliminary or final) contained therein or in any amendment
or supplement thereto or any documents incorporated by reference therein;
 
(ii)           agrees with the Company to immediately notify the Company and
promptly (but in any event within two (2) Business Days thereafter) to confirm
the same in writing if there should be any change affecting the accuracy of the
above-mentioned information, or if the information regarding the Selling
Securityholder’s holdings set forth in any version of the Registration Statement
or any portion thereof delivered to the undersigned (including by electronic
mail) or reviewed by the undersigned, should be inaccurate; and
 
(iii)           agrees with the Company that for purposes of the Subscription
Agreement and Registration Statement, the statements contained herein constitute
written information furnished by the Selling Securityholder to the Company for
use in the Registration Statement, or any amendment or supplement thereto.
 
By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.  The Selling Securityholder hereby further acknowledges its
indemnification obligations pursuant to the Registration Rights Agreement.
 
By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items 1 through 7 and the
inclusion of such information in the Registration Statement and the related
prospectus and any amendments or supplements thereto.  The Selling
Securityholder understands that such information will be relied upon by the
Company in connection with the preparation or amendment of the Registration
Statement and the related prospectus and any amendments or supplements thereto.
 
Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item 3 above.
 
[Signatures Follow on Next Page]
 
 
A-6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Date:
               
Selling Securityholder
       
(Print/type full legal name of beneficial owner of Registrable Securities)
                           
By:
           
Name:
           
Title:
 



 
A-7

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Notice of Effectiveness of Registration Statement
 
[ADDRESS OF TRANSFER AGENT]


Re:           RPM Dental, Inc.
 
Ladies and Gentlemen:
 
We are special securities counsel to RPM Dental, Inc., a corporation organized
under the laws of Delaware (the “Company”), and have represented the Company in
connection with that certain Subscription Agreement (the “Subscription
Agreement”) entered into by and among the Company and the investors named
therein (collectively, the “Holders”) pursuant to which the Company issued to
the Holders certain shares (the “Shares”) of common stock, $0.000001 par value
per share (the “Common Stock”), and warrants exercisable for shares of Common
Stock (the “Warrants”).  Pursuant to the Subscription Agreement, the Company
also has entered into a Registration Rights Agreement with the Holders (the
“Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), including the and the shares of Common Stock
issuable upon exercise of the Warrants, under the Securities Act of 1933, as
amended (the “Securities Act”).  In connection with the Company’s obligations
under the Registration Rights Agreement, on ____________ ___, 20__, the Company
filed a Registration Statement on Form S-1 (File No. 333-_____________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling stockholder thereunder.
 
In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.
 
This letter shall serve as our standing opinion to you that the Shares and the
shares of Common Stock underlying the Warrants are freely transferable by the
Holders pursuant to the Registration Statement. You need not require further
letters from us to effect any future legend-free issuance or reissuance of such
shares of Common Stock to the Holders as contemplated by the Company’s
Irrevocable Transfer Agent Instructions dated _________ __, 20__.
 
Very truly yours,
 
Anslow & Jaclin, LLP
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Selling Stockholders
 
The shares of common stock being offered by the selling stockholders are those
issuable to the selling stockholders upon exercise of the warrants.  For
additional information regarding the issuance of common stock and the warrants,
see “Private Placement of Common Shares and Warrants” above.  We are registering
the shares issuable to the selling stockholders upon exercise of the warrants in
order to permit the selling stockholders to offer the shares for resale from
time to time.  Except for the ownership of the common stock and the warrants
issued pursuant to the Subscription Agreement, the selling stockholders have not
had any material relationship with us within the past three years.
 
The table below lists the selling stockholders and other information regarding
the beneficial ownership (as determined under Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder) of
the shares of common stock held by each of the selling stockholders. The second
column lists the number of shares of common stock beneficially owned by the
selling stockholders, based on their respective ownership of shares of common
stock and warrants, as of ________, 2011, assuming exercise of the warrants held
by each such selling stockholder on that date but taking account of any
limitations on exercise set forth therein.
 
The third column lists the shares issuable to the selling stockholders upon
exercise of the warrants being offered by this prospectus by the selling
stockholders and does not take in account any limitations on exercise of the
warrants set forth therein.
 
In accordance with the terms of a registration rights agreement with the holders
of the common stock and the warrants, this prospectus generally covers the
resale of the sum of (i) 100% of the maximum number of shares of common stock
issuable upon exercise of the warrants, in each case, determined as if the
outstanding warrants were exercised in full (without regard to any limitations
on exercise contained therein) as of the trading day immediately preceding the
date this registration statement was initially filed with the SEC.  Because the
exercise price of the warrants may be adjusted, the number of shares that will
actually be issued may be more or less than the number of shares being offered
by this prospectus. The fourth column assumes the sale of all of the shares
offered by the selling stockholders pursuant to this prospectus.
 
Under the terms of the warrants, a selling stockholder may not exercise the
warrants to the extent (but only to the extent) such selling stockholder or any
of its affiliates would beneficially own a number of shares of our common stock
which would exceed 4.99%. The number of shares in the second column reflects
these limitations. The selling stockholders may sell all, some or none of their
shares in this offering.  See “Plan of Distribution.”
 
Name of Selling Stockholder
Number of Shares of Common Stock Owned Prior to Offering
Maximum Number of  Warrant Shares to be Sold Pursuant to this Prospectus
Number of  Shares of Common Stock Owned After Offering
                                       

 
[Footnotes to be added re: beneficial ownership and controlling persons of
selling stockholders]
 
 
C-1

--------------------------------------------------------------------------------

 
 
Plan of Distribution
 
We are registering the shares of common stock issuable upon exercise of the
warrants to permit the resale of these shares of common stock by the holders of
the common stock and warrants from time to time after the date of this
prospectus.  We will not receive any of the proceeds from the sale by the
selling stockholders of the shares of common stock.  We will bear all fees and
expenses incident to our obligation to register the shares of common stock.
 
The selling stockholders may sell all or a portion of the shares of common stock
held by them and offered hereby from time to time directly or through one or
more underwriters, broker-dealers or agents. If the shares of common stock are
sold through underwriters or broker-dealers, the selling stockholders will be
responsible for underwriting discounts or commissions or agent’s commissions.
The shares of common stock may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale or at negotiated prices. These sales may be
effected in transactions, which may involve crosses or block transactions,
pursuant to one or more of the following methods:
 
•  
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 
•  
in the over-the-counter market;

 
•  
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 
•  
through the writing or settlement of options, whether such options are listed on
an options exchange or otherwise;

 
•  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
•  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
•  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
•  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
•  
privately negotiated transactions;

 
•  
short sales made after the date the Registration Statement is declared effective
by the SEC;

 
•  
agreements between broker-dealers and the selling securityholders to sell a
specified number of such shares at a stipulated price per share;

 
•  
a combination of any such methods of sale; and

 
•  
any other method permitted pursuant to applicable law.

 
 
C-2

--------------------------------------------------------------------------------

 
 
The selling stockholders may also sell shares of common stock under Rule 144
promulgated under the Securities Act of 1933, as amended, if available, rather
than under this prospectus. In addition, the selling stockholders may transfer
the shares of common stock by other means not described in this prospectus. If
the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.
 
The selling stockholders may pledge or grant a security interest in some or all
of the warrants or shares of common stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act amending, if necessary, the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus. The selling stockholders
also may transfer and donate the shares of common stock in other circumstances
in which case the transferees, donees, pledgees or other successors in interest
will be the selling beneficial owners for purposes of this prospectus.
 
To the extent required by the Securities Act and the rules and regulations
thereunder, the selling stockholders and any broker-dealer participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed, which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or re-allowed
or paid to broker-dealers.
 
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.
 
 
C-3

--------------------------------------------------------------------------------

 
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of common stock
by the selling stockholders and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making
activities with respect to the shares of common stock. All of the foregoing may
affect the marketability of the shares of common stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of common stock.
 
We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, a selling stockholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling stockholders against
liabilities, including some liabilities under the Securities Act in accordance
with the registration rights agreements or the selling stockholders will be
entitled to contribution. We may be indemnified by the selling stockholders
against civil liabilities, including liabilities under the Securities Act that
may arise from any written information furnished to us by the selling
stockholder specifically for use in this prospectus, in accordance with the
related registration rights agreements or we may be entitled to contribution.
 
Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.
 
 
C-4

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Notice of Transfer Pursuant to Registration Statement
 
RPM Dental, Inc.
_______________
_______________
_______________
Attention: _______________


Re:           RPM Dental, Inc. (the “Company”)
 
Ladies and Gentlemen:
 
Please be advised that __________________________________ (the “Holder”) has
transferred _________________________ shares (the “Shares”) of the Company’s
common stock pursuant to an effective Registration Statement on Form [        ]
(File No. 333-[            ]) filed by the Company.
 
We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Shares is named as a “Selling Securityholder” in the
prospectus dated [DATE] or in supplements thereto, and that the Shares
transferred by the Holder are the Shares (or a portion thereof) listed in such
prospectus opposite such Holder’s name.
 
Date:
               
Holder
       
(Print/type full legal name of beneficial owner of the Shares)
                           
By:
           
Name:
           
Title:
 



 
 
 D-1

--------------------------------------------------------------------------------